Citation Nr: 1608467	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in September 2011 as well as in April 2015, and was remanded for further development.  Further development has been completed.


FINDING OF FACT

The weight of the evidence indicates that the Veteran has a current diagnosis of PTSD that was due to in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38  U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to service connection for PTSD.  As stated infra, the Veteran's contentions are correct, and service connection for PTSD is granted.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, in this particular case, the Veteran has been granted complete relief.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f)  (2014).  If the claimed in-service stressor is an in-service personal assault; then evidence of behavioral changes following the claimed assault can be used to corroborate a claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(5).  

The Veteran contends that she has been diagnosed with PTSD, and that her PTSD was caused, or at least aggravated by, military sexual trauma that she experienced in-service.  The weight of the evidence indicates that the Veteran has been diagnosed with PTSD.  See October 2012 VA Examination; February 2012 VA Examination; October 2008 Private Examination; April 2006 VA Medical Opinion; August 2004 VA Medical Opinion; and February 2003 VA Psychological Evaluation.  

Furthermore, credible supporting evidence exists indicating that the claimed in-service stressor occurred.  A review of the Veteran's personnel file indicates a strong pattern of superior service and dedication to duty until her last two years of service when her evaluations indicated attitude problems not in character with the her earlier service.  This behavioral evidence is consistent with the Veteran's claimed mental state, and, therefore, in-service stressors have been conceded by VA.  See January 2012 Memorandum.

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate their account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  As discussed, the Veteran's behavioral changes in service served to corroborate her reported stressor.

The weight of the evidence indicates that a link exists between the Veteran's in-service stressor and her PTSD.  The Veteran underwent a VA examination in February 2012.  The examiner opined that the personal assault that the Veteran experienced was adequate to support a diagnosis of PTSD.  The Board finds the examiner's opinion to be persuasive, because it is based on reliable principles and methods as applied to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Therefore, the weight of the evidence indicates that the Veteran has PTSD; she experienced and in-service stressor; and that a link exists between her PTSD and the in-service stressor.  38 C.F.R. § 3.304(f)  (2014).  

The record also indicates that the Veteran's PTSD may have been due to childhood trauma, and, therefore, pre-existed her service entirely.  During a February 2003 VA psychological evaluation, the Veteran described being raised in an abusive family including experiencing early childhood sexual trauma.  The evaluation, however, also indicates that, despite the Veteran's abusive childhood, she succeeded at school without any behavioral or academic problems until she enlisted in the armed services upon turning 18 years old.  

The Veteran is presumed to be in sound condition upon entering service except for medical conditions noted upon her entrance examination.  38 C.F.R. § 3.304(b).  A review of the Veteran's entrance examination, conducted in September 1971, indicates that the Veteran's was evaluated as psychiatrically normal.  Furthermore, the military physician conducting the examination indicated that no disqualifying defects were noted as of the date of the examination.  Therefore, the Veteran, under the presumption of soundness, did not have PTSD when she entered the service.

VA may rebut the presumption of soundness, but only where clear and unmistakable (obvious or manifest) evidence demonstrates both that an injury or disease existed prior to service and was not aggravated by such service.  38 C.F.R. § 3.304(b).  VA has not met this burden.  First, the Veteran did not display behavioral or academic problems characteristic of an individual with a mental disease prior to entering the service.  Second, the Veteran did not report any psychological symptoms in her medical history that she provided contemporaneously with her entrance examination.  Accordingly - although it is possible that the Veteran's PTSD pre-existed her service - it is not clear and unmistakable that the Veteran had PTSD prior to entering the service.  

Furthermore, as previously noted the Veteran's personnel evaluations indicated a marked change of behavior during her service consistent with an in-service stressor.  Additionally, a VA examiner opined that "it [was] likely that [military sexual trauma] sustained while the [V]eteran was in the service exacerbated her symptoms" and added that it was not clear and unmistakable that the Veteran's PTSD, even if it pre-existed, was not aggravated beyond the natural progression of the disability.  See February 2012 VA Examination.  As a result, it is not clear and unmistakable that, even in the event that the Veteran's PTSD did pre-exist service, the Veteran's service did not aggravate her PTSD.  Therefore, VA has not rebutted the presumption of soundness, and it is presumed that the Veteran did not have PTSD when she entered the service.  38 C.F.R. § 3.304(b).

Accordingly, the weight of the evidence indicates that the Veteran has PTSD which was caused by a corroborated in-service stressor.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


